DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and reply of 11/24/2021 is noted. Claims 1, 10 and 11 have been amended. Replacement drawings have been provided; therefore, the objection to the drawings made in the Office action mailed 05/04/2021 is withdrawn. Regarding the rejections of claims 1-11 and 13-19 under 35 USC 103 made in that Office action, Applicant has amended claims 1 and 11 by adding the following language: “wherein a single cDNA product of specified length is produced per each RT if RT is present”. This language can be interpreted in two ways. A first interpretation is that each molecule of RT (reverse transcriptase) produces only a single molecule of cDNA. Under either interpretation, the rejections under 35 USC 103 for claims 1-11 and 13-19 fall. Arnold used MS2 RNA as a template (page 102, column 3, last 5 lines). Thus, while Arnold’s assay produces only one type of RNA, it is not clear from a reading of Arnold that all molecules of cDNA produced would be of a “specified length” (i.e. that all cDNA molecules produced would be of the same length). Arnold carried out reverse transcription at 42°C for 30 minutes (page 103, middle column, line 2). There is no indication that each molecule of RT produced only a single molecule of cDNA (as required under the first interpretation of the new claim limitation). Nor does the combination of Arnold and Ludlow arrive at a method in which only a single RNA template molecule is contained within any one droplet, such that a single molecule of cDNA would be produced in that droplet. The emphasis in Ludlow is that only a single telomerase enzyme would be contained in any one droplet, such that the number of telomerase enzymes in a sample can be calculated by the number of “positive” droplets. While in the case of telomerase, this would also result in only one RNA template enzyme per droplet so that the number of positive droplets would indicate the number of reverse transcriptase molecules.  The presence of multiple RNA templates per droplet would, if anything, increase the sensitivity of the assay. Thus, the combination of Arnold and Ludlow would not have suggested to one of skill in the art to limit the number of RNA template molecules per droplet to 1, thereby resulting in no more than one cDNA molecule produced per molecule of RT.
In addition, there is no indication in Arnold that each molecule of cDNA produced in this reaction is the same length as every other molecule of cDNA produced in this reaction (as required under either interpretation of the new claim limitation).
Regarding claim 12, Applicant’s reply states:

    PNG
    media_image1.png
    253
    1008
    media_image1.png
    Greyscale

It is true that claim 12 was inadvertently omitted from the statement of the rejection in the Office action mailed 05/04/2021:

    PNG
    media_image2.png
    149
    966
    media_image2.png
    Greyscale

The Examiner had initially contemplated dividing claims 11 and 12 as being patentably distinct species and requiring an election of one or the other. However, the Examiner found that Harris did, in 

    PNG
    media_image3.png
    278
    952
    media_image3.png
    Greyscale

In addition, the rejection clearly provided a rationale for rejecting the claim:

    PNG
    media_image4.png
    389
    968
    media_image4.png
    Greyscale

Therefore, the limitations of claim 12 were addressed in the rejection, and a rationale for rejecting claim 12 was presented, notwithstanding the inadvertent omission of claim 12 in the introductory statement of the rejection. As claim 12 has not been amended, and no arguments presented as to the merits of the rejection (other than the failure to specifically mention claim 12 by claim number in the rejection), and as the first page of the Office action indicated claim 12 as rejected, the rejection is maintained against claim 12, and Applicant’s request for a non-final action is respectfully denied.
In addition, new grounds of rejection are set forth as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 have been amended to recite: “wherein a single cDNA product of specified length is produced per each RT if RT is present”. This language can be interpreted in two ways. A first interpretation is that each molecule of RT (reverse transcriptase) produces only a single molecule of cDNA. A second interpretation is that each molecule of RT produces only a single type of cDNA. That is, “single cDNA product” could mean either a single molecule, or multiple molecules of a single cDNA sequence. Since it is not clear which of these two interpretations is correct, the scope of the claims is indefinite. As each of claims 2-10 and 13-19 depends from either claim 1 or claim 11, they are rejected for the same reason.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claims 1 and 11 have been amended to recite: “wherein a single cDNA product of specified length is produced per each RT if RT is present”. As noted above, this language can be interpreted in two ways. A first interpretation is that each molecule of RT (reverse transcriptase) produces only a single molecule of cDNA. A second interpretation is that each molecule of RT produces only a single type of cDNA. While the provision of a single type (i.e. a specific sequence) of RNA template would inherently arrive at a single type of cDNA product, there is no contemplation of a method wherein each molecule of RT produces only a single molecule of cDNA product. Note that in the reply of 11/24/2021, Applicant states (emphasis provided): “Further, assays such as those in Arnold are not able to provide absolute counts of RT enzymes. This is because a single RT can make multiple cDNAs from multiple, MS2 RNA, templates.” This seems to indicate that Applicant’s view of the limitation in question is that each RT produces only a single cDNA molecule. Applicant did not point to specific support for this new limitation. However, a search of the specification by the Examiner for the word “single” finds the following:
Page 3 (emphasis provided): “The present invention provides an improvement over prior technology in that ddPERT only requires that each individual RT enzyme is able to complete a single cDNA product through the length of the designed detection amplicon, while standard PERT or other RT enzyme assays require bulk processivity of RT.”
only requires that each individual RT enzyme is able to complete a single cDNA product through the length of the designed detection amplicon.”
There is a difference between disclosing that an assay only requires synthesis of a single molecule, and carrying out the assay such that only a single molecule can be synthesized. This is particularly problematic regarding the language of claims 1 and 11, which specifically allows reverse transcription “to occur in the mixture of a) prior to…droplet formation”. In this case, the reverse transcription would be as disclosed in Arnold, and as disclosed in Applicant’s figure 2A, wherein “it is possible for a single RT to make multiple cDNAs from multiple MS2 RNA templates” (specification page 12). Applicant does not disclose any mechanism by which synthesis of more than one cDNA molecule by a given molecule of RT is prevented in this case.
Even carrying out the reverse transcription after droplet formation would not inherently result in an RT producing only a single cDNA molecule. Carrying out droplet formation prior to conducting the reverse transcription reaction would limit each molecule of RT to producing one molecule of cDNA if no droplet containing an RT molecule contained more than one RNA template molecule. While there is an appreciation that “Droplet Digital PCR (ddPCR) is designed to work on the scale that single molecules of DNA per droplet are sufficient to promote amplification and detection of the amplification in each droplet” (specification page 7, line 8), there is no disclosure of actually carrying out the assay such that there is a single RNA template molecule per droplet, thus leading to a single molecule of DNA (i.e. cDNA) per droplet. There is only disclosure that the assay sensitivity is such that only one cDNA needs to be synthesized. But there is no contemplation as to preventing the synthesis of additional copies of cDNA from being made by an RT molecule within a droplet, such as by limiting the number of RNA template molecules in the droplet to 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al (1998, previously cited) in view of Ludlow et al (2014, IDS reference), Blackburn et al (2011) and Harris et al (US 2002/0192641, previously cited).
Taq DNA polymerase cleaves the fluorescently tagged probe releasing the reporter dye and generating a quantifiable increase in fluorescent emission that is measured by a detector.”
The difference between Arnold and the claimed invention is that Arnold did not partition the reaction mixture into droplets prior to carrying out the amplification, or include a reverse transcriptase inhibitor to test whether the reverse transcriptase was resistant to such inhibitor.
Ludlow disclosed using droplet digital PCR to quantify enzyme activity of another kind of reverse transcriptase, namely telomerase (see abstract), noting that adaptation of the telomerase assay to digital format “allows accurate and reproducible quantification of the number of telomerase-extended products (i.e. telomerase activity)…”. 
The assay involved mixing a sample with nucleotides and a telomerase extension substrate (which is extended by telomerase, and thus functions as a primer; the telomerase enzyme provides its own RNA template; see Blackburn et al., figure 1); see “Experimental strategy and assay workflow”, beginning on page 2. Following extension of the substrate, the extended substrates were combined with reagents for PCR and the mixture was partitioned into droplets for the PCR reaction (id.). 

Ludlow notes (first paragraph under “Discussion”, page 8): “While telomerase is one example, the methods described here provide a ‘blueprint’ for the adaptation of this powerful new technology (ddPCR) for studies of a wide variety of enzyme activity assays based on PCR.”
Harris disclosed a method for assessing reverse transcriptase activity in a sample by contacting the sample with an RNA template (e.g. total human heart polyadenylated RNA), a primer (oligo-dT), and dNTPs (paragraph [0018]). cDNA formed is proportional to the concentration of any reverse transcriptase present (id.). The amount of cDNA is measured by amplification and detection using real-time PCR (e.g. Taqman assay), by providing DNA polymerase and appropriate forward and reverse primers and a probe for a particular cDNA target (e.g. beta actin); see, e.g., paragraphs [0019], [0026].
In addition, Harris disclosed the use of this assay for the determination as to whether a test agent had reverse transcriptase-inhibiting activity, as well as testing whether any reverse transcriptase present in a patient sample was resistant to known inhibitors of reverse transcriptase (paragraph [0027]-[0028]). Harris taught this latter application would lead to “more informed drug dosage and dispensation” (paragraph [0028]).
It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to adapt the assay for reverse transcriptase activity disclosed by Arnold into a droplet digital PCR assay as disclosed by Ludlow. Firstly, Ludlow expressly suggested adapting the ddPCR assay for the analysis of other enzymes beyond telomerase. Secondly, Ludlow noted that ddPCR was a “powerful new technology” which “allows accurate and reproducible quantification” of enzyme activity. In addition, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) noted:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.
It would also have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to apply the method suggested by the combined teachings of Arnold and Ludlow for the purposes of testing compounds for reverse transcriptase-inhibiting activity and testing reverse transcriptases in patient samples for resistance to known reverse transcriptase inhibitors, as disclosed by Harris for his assay, in order to obtain the respective self-evident benefits of identifying new therapeutic agents for retroviral infections and determining an appropriate course of therapy for retroviral infections using currently available reverse transcriptase inhibitors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637